FILED
                             NOT FOR PUBLICATION                              MAR 02 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 OTIS RAY GLENN,                                   No. 09-15000

               Plaintiff - Appellant,              D.C. No. 3:08-cv-03908-CRB

   v.
                                                   MEMORANDUM *
 JOSEPH MCGRATH, Warden; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                                                           **
                            Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Otis Ray Glenn, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
officials denied him due process in connection with the administrative review of a

rules violation report. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000). We affirm.

        The district court properly concluded that Glenn’s complaint failed to state a

claim because prisoners “lack a separate constitutional entitlement to a specific

prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003). Moreover, to the extent that Glenn challenges the 2002 rules violation

report, his challenge is time-barred. See Jones v. Blanas, 393 F.3d 918, 927 (9th

Cir. 2004) (explaining that in section 1983 actions courts apply the forum state’s

statute of limitations for personal injury actions, and noting California’s two-year

statute of limitations for personal injury claims).

        Glenn’s remaining contentions are unpersuasive.

        Glenn’s request for appointment of counsel is denied.

        AFFIRMED.




tk/Research                                2                                    09-15000